    Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 1 of 9 PageID #:350




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

RICARDO PITTMAN, JR.,                                 )
                                                      )
               Plaintiff,                             )      No. 19 CV 04732
                                                      )
       v.                                             )      U.S. Dist. Judge Honorable Harry D.
                                                      )      Leinenweber
VIAMONTE INVESTMENTS GROUP, LLC;                      )
PERRETTA OSCAR, Mr. Oscar sued individual             )      U.S. Mag. Judge Young B. Kim
and in his official capacity; SALVADOR RUIZ           )
sued individual and in his official capacity;         )
NORTHERN ILLINOIS GAS COMPANY;                        )
MELVIN WILLIAMS, MR. WILLIAMS sued in                 )
his official capacity; HOUSING AUTHORITY              )
OF COOK COUNTY, ANNE RICHMOND, MS.                    )
RICHMOND sued in her official capacity;               )
ASSUMED, NAME NICOR GAS COMPANY,                      )
                                                      )
               Defendants.                            )

                    MOTION OF VIAMONTE, PERRETTA AND RUIZ
              TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM

       Defendants, Viamonte Investments Group, LLC (“Viamonte”), Oscar Perretta, named herein

as Perretta Oscar (“Perretta”) and Salvador Ruiz (“Ruiz”) (Viamonte, Perretta and Ruiz are

collectively referred to herein as “Defendants”), by their attorney, Jonathan R. Koyn, for their

Motion to Dismiss Plaintiff’s First Amended Complaint (“Complaint”) pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief may be granted, state as follows:

                                               Standard

       1.      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead factual

allegations that are sufficient enough to “raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.” Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007).
     Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 2 of 9 PageID #:351




        2.      A claim for relief is plausible “when the pleaded factual content allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662 (2009). “…the tenent that a court must accept a complaint’s allegations as true

is inapplicable to threadbare recitals of a cause of actions elements, supported by mere conclusory

statements.” Id. “While legal conclusions can provide the complaint’s framework, they must be

supported by factual allegations.” Id.

Argument

        3.      Plaintiff’s claims against the Defendants are not “plausible” under the Ashcroft

standard.

        4.      In the Ashcroft decision, the U.S. Supreme Court stated that Federal Rule of Civil

Procedure 8(a)(2) calls for “sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.” Id.

        5.      Throughout his Complaint, Plaintiff makes conclusory statements of misconduct by

Defendants, which are not supported by sufficient factual allegations. Thus, Plaintiff has alleged

but not “shown” that he is entitled to relief.

        6.      To the extent that there are factual allegations regarding Defendants’ conduct

throughout the numerous counts of Plaintiff’s Complaint, in each instance the facts alleged are

insufficient to state a claim.

        7.      Specifically as to defendants Perretta and Ruiz, in most instances, the law immunizes

corporate officers from corporate liabilities and debts. People ex rel. Madigan v. Tang, 346 Ill.

App. 3d 277 (2004). The only time that the “corporate officer status does not insulate [a corporate

officer] from individual liability for the torts of the corporation” is when “he actively participates”

in the tortious conduct. Id. Further, a member or manager of a limited liability company is not




                                                    2
    Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 3 of 9 PageID #:352




personally liable for a debt, obligation or liability of the company solely by reason of being or

acting as a member of manager. Dass v. Yale, 2013 IL App (1st) 122520 (Ill. App. Ct. 1st Dist.

2013).

         8.    In all counts of his Complaint, Plaintiff fails to state a claim against Perretta and

Ruiz as Plaintiff fails to provide any factual basis for the court to draw a reasonable inference that

either have committed any act sufficient to incur personal responsibility for Plaintiff’s claims.

                                              Argument

                                             Counts I-VI
                                    (Federal Civil Rights Claims)

         9.    Plaintiff’s federal civil rights claims contained in counts I-VI of Plaintiff’s

Complaint must be dismissed because Plaintiff has failed to plead sufficient facts to show that the

Defendants are state actors.

         10.   Viamonte is an Illinois for-profit limited liability company and Perretta and Ruiz are

private individuals who, as Plaintiff alleges in paragraphs 14 and 20 of his Complaint, acted within

the scope of their employment. Perretta is a manager and member of Viamonte and Ruiz is a

former administrative employee of Viamonte.

         11.   While Plaintiff makes conclusory allegations that the Defendants are state actors or

acted under color of state law, Plaintiff fails to support these conclusions with any facts, as is

required by Ashcroft.

         12.   In addition, as to Perretta and Ruiz, Plaintiff fails to allege any specific actions by

either that could support a plausible claim for relief against either Perretta or Ruiz personally under

any of Plaintiff’s federal civil rights claims, whether based on their own actions or the actions of

Viamonte.




                                                   3
       Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 4 of 9 PageID #:353




         13.     As to Count II, Plaintiff alleges that a disability caused him to be unable to defend

himself adequately against Viamonte state court action for possession. Plaintiff does not identify

his disability. Further, the Fair Housing Act was enacted to provide for fair housing throughout the

United States. 42 USC §3601. Even taking Plaintiff’s assertion in Count II as true, this allegation

is not sufficient to show that Plaintiff is entitled to a private right of action under the Fair Housing

Act.

                                               Count VII
                                          (Breach of Contract)

         14.     Plaintiff’s breach of contract claim must be dismissed because Plaintiff has failed to

plead sufficient facts to show that he is entitled to relief for breach of contract.         Plaintiff’s

Complaint does not identify the parties to the lease, and Plaintiff did not attach a copy of a lease to

the Complaint.

         15.     In addition, as to Perretta and Ruiz, Plaintiff fails to allege any specific actions by

either that could support a plausible claim for relief against either Perretta or Ruiz personally in

favor of Plaintiff for breach of contract, whether based on their own actions or the actions of

Viamonte. There is no allegation in Plaintiff’s Complaint that either Perretta or Ruiz are parties to a

lease with Plaintiff.

         16.     Upon dismissal of Counts I-VI of Plaintiff’s Complaint, which comprise all issues of

federal law, any supplemental jurisdiction over state law claims will cease to exist. This count,

which attempts to plead a claim for breach of contract under state law, must also be dismissed based

on lack of jurisdiction.




                                                    4
    Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 5 of 9 PageID #:354




                                              Count VIII
                                   (Willful and Wanton Misconduct)

       17.     In Count VIII, Plaintiff merely recites the elements of the cause of action and

attempts to support his claim with conclusory allegations. Plaintiff fails to support these

conclusions with any facts that could show that he is entitled to relief, as is required by Ashcroft.

       18.     In addition, as to Perretta and Ruiz, Plaintiff fails to allege any specific actions by

either that could support a plausible claim for relief against either Perretta or Ruiz in favor of

Plaintiff, whether based on their own actions or the actions of Viamonte.

                                              Count IX
                                          (Trespass to Land)

       19.     In Count IX, Plaintiff again merely recites the elements of the cause of action and

attempts to support his claim with conclusory allegations.            Plaintiff fails to support these

conclusions with any facts that could show that he is entitled to relief, as is required by Ashcroft.

Plaintiff does not allege any specific act by any of the Defendants that could show any of the

Defendants are liable for trespass.

       20.     In addition, as to Perretta and Ruiz, Plaintiff fails to allege any specific actions by

either that could support a plausible claim for relief against either Perretta or Ruiz in favor of

Plaintiff for trespass, whether based on their own actions or the actions of Viamonte.

                                               Count X
                                           (Consumer Fraud)

       21.     In Count X, in his attempt to state a claim for breach of the Illinois Consumer Fraud

and Deceptive Business Practices act, Plaintiff concludes that Defendants failed to provide certain

required services and notices required by Plaintiff’s lease. The Illinois Supreme Court has stated

that a “breach of contractual promise, without more, is not actionable under the Consumer Fraud




                                                   5
    Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 6 of 9 PageID #:355




Act.” Shaw v. Hyatt Int’l Corp., 461 F.3d 899, 901 (7th Cir. 2006) citing Zankle v. Queen Anne

Landscaping, 311 Ill. App. 3d 308, 312 (2000).

       22.     Plaintiff fails to allege any other facts that could show that he is entitled to relief, as

is required by Ashcroft.

       23.     In addition, as to Perretta and Ruiz, Plaintiff fails to allege any specific actions by

either that could support a plausible claim for relief against either Perretta or Ruiz in favor of

Plaintiff, whether based on their own actions of the actions of Viamonte. Plaintiff fails to allege

that either Perretta or Ruiz are parties to Plaintiff’s lease. As to the allegation that the filing of a

complaint for possession was somehow deceptive, Plaintiff fails to allege that either Perretta or Ruiz

were involved in the filing. In fact, the state court complaint attached as an exhibit to Plaintiff’s

Complaint, which is captioned Viamonte Investments Group, LLC v. Ricard Pittman; Unknown

Occupants, clearly demonstrates that Perretta and Ruiz are not parties to that state court action.

                                              Count XI
                                         (Defamation Per Se)

       24.     “To prove defamation, a plaintiff must show that the defendant made a false

statement about the plaintiff, there was an unprivileged publication to a third party by the defendant,

and the statement damaged the plaintiff.” Hardiman v. Aslam, 2019 Ill. App (1st ) 173196, ¶4.

       25.     Statement are per se defamatory when the defamatory character of the statement is

apparent on its face; that is, when the words used are so obviously and materially harmful to the

plaintiff that injury to his reputation may be presumed. Bryson v. News American Publication, 174

Ill. 2d 77 (1996).

       26.     The lone apparent factual allegation in count XI is that Defendants accused Plaintiff

of moving out of his apartment. There is no indication of who specifically is alleged to have made




                                                   6
     Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 7 of 9 PageID #:356




this alleged accusation, and the alleged statement itself does not provide a plausible basis for relief

for defamation.

        27.     In addition, Plaintiff provides no indication of when the alleged statement was made

or to whom the statement was made. In addition to demonstrating that Plaintiff has not shown he

has a plausible claim for relief, the missing allegations could demonstrate the Plaintiff’s claim for

defamation is barred by the applicable statue of limitation.

        28.     Plaintiff’s lone factual allegation in no way shows that Plaintiff has a plausible claim

for relief against any of the Defendants for defamation.

                                               Count XII
                                        (Defamation - False Light)

        29.     There are three elements that a plaintiff must prove to support a claim for “False

Light”: the defendant portrayed the plaintiff publicly in a false light, a reasonable person would find

the false light “highly offensive” or embarrassing, and the defendant acted with “actual malice”,

meaning the defendant knew the statement was false or was reckless as to the statement’s truth.

Brennan v. Kadner, 351 Ill. App. 3d 963, 971 (1st Dist. 2004).

        30.     The lone apparent factual allegation in count XII is that Defendants alleged that

Plaintiff failed to pay rent in a state court action.

        31.     This allegation in no way shows that Plaintiff has a plausible claim for relief against

any of the Defendants for “False Light” defamation.

        32.     In addition, Plaintiff fails to allege that either Perratta or Ruiz are involved as parties

in the subject state court action.




                                                        7
    Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 8 of 9 PageID #:357




                                               Count XIII
                             (Intentional Infliction of Emotional Distress)

       33.     To plead a claim for intentional infliction of emotional distress, a plaintiff must

establish: (1) the defendant engaged in “extreme and outrageous” conduct towards the plaintiff; (2)

the defendant intended or recklessly disregarded the probability that the conduct would cause the

plaintiff to suffer emotional distress; (3) the plaintiff endured “severe and extreme” emotional

distress; and (4) the defendant’s conduct actually and proximately caused the plaintiff’s distress.”

Duffy v. Orlan Brook Condo Owners’ Assoc, 2012 IL App (1st) 113577, ¶36.

       34.     Plaintiff fails to specify any act by any of the Defendants that could constitute

extreme and outrageous conduct.

                                              Count XIV
                                        (Malicous Prosecution)

       35.     “To state a claim for malicious prosecution, a plaintiff must allege facts showing: (1)

the defendant commenced or continued an original criminal or civil judicial proceeding; (2) the

proceeding terminated in favor of the plaintiff; (3) there was an absence of probable cause for such

proceeding; (4) the presence of malice; and (5) damages resulting to the plaintiff.” Hurlbert v.

Charles, 238 Ill. 2d 248, 255 (2010).

       36.     Aside from reciting the elements of the cause of action, Plaintiff’s lone apparent

factual allegation is that the Defendants presented fabricated documents to the court in a pending

state court action.   This allegation provides no plausible basis for relief against any of the

Defendants. In particular, Plaintiff has not alleged any facts to show that the state court action

terminated in favor of the plaintiff (the case is still pending as of the filing of this motion), and

Plaintiff has not alleged any facts to show that Viamonte had no basis to initiate the state court

action. In addition, Plaintiff has not sufficiently identified the allegedly fabricated documents.




                                                   8
     Case: 1:19-cv-04732 Document #: 38 Filed: 10/24/19 Page 9 of 9 PageID #:358




        37.     In addition, Plaintiff fails to allege that either Perretta or Ruiz are involved as parties

in the state court action.

                                              Count XV
                                     (Malicious Abuse of Process)

        38.     Abuse of process is defined as the misuse of legal process to accomplish some

purpose outside the scope of the process itself. Bonney v. King, 201 Ill. 47, 50-51 (1903). To state

a claim, a plaintiff must plead: (1) the existence of an ulterior purpose or motive, and (2) some act

in the use of legal process not proper in the regular prosecution of the proceedings. Holiday Magic,

Inc. v. Scott, 4 Ill. App. 3d 962, 966 (1972).

        39.     While Plaintiff alleges that the Defendants instituted a state court action against him,

Plaintiff fails to allege any specific act by any of the Defendants that could show the use of legal

process not proper in the regular prosecution of the proceedings.

        40.     In addition, Plaintiff fails to allege that either Perretta or Ruiz are involved as parties

in the state court action.

        WHEREFORE, Defendants each respectfully requests that this Court: (1) grant this motion

to dismiss, and (2) grant such other and further relief as this Honorable Court deems just and

equitable.

                                                           Respectfully submitted,

                                                 By:       /s/ Jonathan R. Koyn

                                                           Jonathan R. Koyn
                                                           Attorney for Defendants
                                                           1034 Sterling Avenue
                                                           Flossmoor, IL 60422
                                                           (708) 960-0487
                                                           jon@koynlaw.com




                                                       9
